                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.         CV18-9101 WDK (JCx)                            Date        February 11, 2019
 Title            United States of America v. Deborah C. Dial


 Present          The Honorable William D. Keller, United States District Judge
                Stephen Montes Kerr                                         None
                 Courtroom Deputy                                       Court Reporter

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                       None                                                   None
 Proceedings:            (In Chambers) ORDER TO SHOW CAUSE

       The Court, on its own motion, hereby ORDERS plaintiff to show cause in writing
no later than March 4, 2019 why this action should not be dismissed for lack of
prosecution as to defendant Deborah C. Dial. As an alternative to a written response by
plaintiff, the Court will consider the filing of one of the following as an appropriate
response to this OSC on or before the above date:
       1) Proof of Service of the Summons and Complaint;
       2) Answer to Complaint; or
       2) Plaintiff's Application for Default (Fed. R. Civ. P. 55(a))

       It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time to
respond. If necessary, plaintiff must also pursue Rule 55 remedies promptly upon the
default of any defendant. All stipulations affecting the progress of the case must be
approved by the Court. See Local Rule 8-3. No oral argument on this matter will be
heard unless ordered by the Court. The Order will stand submitted upon the filing of a
responsive document on or before the date upon which a response is due.

         IT IS SO ORDERED.

                                                      Initials of Preparer               SMO




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                 Page 1 of 1
